Exhibit 10.1

 

MOLYCORP, INC.

 

2012 EMPLOYEE STOCK PURCHASE PLAN

 

--------------------------------------------------------------------------------


 

Molycorp, Inc.

 

2012 Employee Stock Purchase Plan

 

1.                                      ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

 

1.1                               Establishment.  The Board adopted the
Molycorp, Inc. 2012 Employee Stock Purchase Plan (the “Plan”) on February 29,
2012, subject to shareholder approval on or before February 28, 2013. The Plan
shall become effective on the date of such shareholder approval. If shareholder
approval is not received by February 28, 2013, the Plan will have no effect.

 

1.2                               Purpose.  The purpose of the Plan is to
advance the interests of the Company and its stockholders by providing an
incentive to attract, retain and reward Eligible Employees of the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Plan provides such
Eligible Employees with an opportunity to acquire a proprietary interest in the
Company through the purchase of Stock. The Company intends that the Plan qualify
as an “employee stock purchase plan” under Section 423 of the Code (including
any amendments of such section), and the Plan shall be so construed.

 

1.3                               Term of Plan.  The Plan shall continue in
effect for ten (10) years from its effective date unless it is terminated
earlier by the Committee.

 

2.                                      DEFINITIONS AND CONSTRUCTION.

 

2.1                               Definitions.  Any term not expressly defined
in the Plan but defined for purposes of Section 423 of the Code shall have the
same definition herein. Whenever used herein, the following terms shall have
their respective meanings set forth below:

 

(a)                                 “Board” means the Board of Directors of the
Company.

 

(b)                                 “Change in Control” means the occurrence of
any one or a combination of the following:

 

(i)                                     the acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
Company where such acquisition causes such Person to own more than 50% of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not be deemed to result in a
Change in Control: (A) any acquisition directly from the Company that is
approved by the Incumbent Board (as defined in subsection (ii) below), (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation pursuant to
a transaction that complies with clauses (A), (B) and (C) of
subsection (iii) below; provided, further, that if any Person’s beneficial
ownership of the Outstanding Company Voting Securities exceeds 50% as a result
of a transaction described in clause (A) or (B) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Company, such subsequent acquisition shall be treated as an acquisition that
causes such Person to own more than 50% of the Outstanding Company Voting
Securities; and provided, further, that if at least a majority of the members of
the Incumbent Board determines in good faith that a Person has acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% of the Outstanding Company Voting Securities
inadvertently, and

 

1

--------------------------------------------------------------------------------


 

such Person divests as promptly as practicable a sufficient number of shares so
that such Person beneficially owns (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) less than or equal to 50% of the Outstanding Company
Voting Securities, then no Change in Control shall have occurred as a result of
such Person’s acquisition;

 

(ii)                                  individuals who, as of September 30, 2010,
constituted the Board (the “Incumbent Board” as modified by this
subsection (ii)) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
September 30, 2010 whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (either by specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

(iii)                               the consummation of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation or
other transaction (“Business Combination”) excluding, however, such a Business
Combination pursuant to which (A) the individuals and entities who were the
beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (excluding any employee benefit plan (or related
trust) of the Company, the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, more than 50% of the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

(iv)                              approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company except pursuant to a
Business Combination that complies with clauses (A), (B) and (C) of
subsection (iii) above.

 

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended, and any applicable regulations promulgated thereunder.

 

(d)                                 “Committee” means the Compensation Committee
and such other committee or subcommittee of the Board, if any, duly appointed to
administer the Plan and having such powers in each instance as shall be
specified by the Board. If, at any time, there is no committee of the Board then
authorized or properly constituted to administer the Plan, the Board shall
exercise all of the powers of the Committee granted herein, and, in any event,
the Board may in its discretion exercise any or all of such powers.

 

2

--------------------------------------------------------------------------------


 

(e)                                  “Company” means Molycorp, Inc., a Delaware
corporation, or any successor corporation thereto.

 

(f)                                   “Compensation” means an Employee’s regular
straight time salary or earnings.

 

(g)                                  “Eligible Employee” means an Employee who
meets the requirements set forth in Section 5 for eligibility to participate in
the Plan.

 

(h)                                 “Employee” means a person treated as an
employee of a Participating Company for purposes of Section 423 of the Code. A
Participant shall be deemed to have ceased to be an Employee either upon an
actual termination of employment or upon the corporation employing the
Participant ceasing to be a Participating Company. For purposes of the Plan, an
individual shall not be deemed to have ceased to be an Employee while on any
military leave, sick leave, or other bona fide leave of absence approved by the
Company of ninety (90) days or less. If an individual’s leave of absence exceeds
ninety (90) days, the individual shall be deemed to have ceased to be an
Employee on the ninety-first (91st) day of such leave unless the individual’s
right to reemployment with the Participating Company Group is guaranteed either
by statute or by contract.

 

(i)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder, as
such law, rules and regulations may be amended from time to time.

 

(j)                                    “Fair Market Value” means, as of any
date:

 

(i)                                     Except as otherwise determined by the
Committee, if, on such date, the Stock is listed or quoted on a national or
regional securities exchange or quotation system, the closing price of a share
of Stock as quoted on the national or regional securities exchange or quotation
system constituting the primary market for the Stock, as reported in The Wall
Street Journal or such other source as the Company deems reliable. If the
relevant date does not fall on a day on which the Stock has traded on such
securities exchange or quotation system, the date on which the Fair Market Value
is established shall be the last day on which the Stock was so traded or quoted
prior to the relevant date, or such other appropriate day as determined by the
Committee, in its discretion.

 

(ii)                                  If, on the relevant date, the Stock is not
then listed on a national or regional securities exchange or quotation system,
the Fair Market Value of a share of Stock shall be as determined in good faith
by the Committee.

 

(k)                                 “Non-United States Offering” means a
separate Offering covering Eligible Employees of one or more Participating
Companies whose Eligible Employees are subject to a prohibition under applicable
law on payroll deductions or other local law requirement, as described in
Section 11.1(b).

 

(l)                                     “Offering” means an offering of Stock
pursuant to the Plan, as provided in Section 6.

 

(m)                             “Offering Date” means, for any Offering Period,
the first day of such Offering Period.

 

(n)                                 “Offering Period” means a period,
established by the Committee in accordance with Section 6, during which an
Offering is outstanding.

 

(o)                                 “Officer” means any person designated by the
Board as an officer of the Company.

 

(p)                                 “Parent Corporation” means any present or
future “parent corporation” of the Company, as defined in Section 424(e) of the
Code.

 

3

--------------------------------------------------------------------------------


 

(q)                                 “Participant” means an Eligible Employee who
has become a participant in an Offering Period in accordance with Section 7 and
remains a participant in accordance with the Plan.

 

(r)                                    “Participating Company” means the Company
and any Parent Corporation or Subsidiary Corporation designated by the Committee
as a corporation the Employees of which may, if Eligible Employees, participate
in the Plan. The Committee shall have the discretion to determine from time to
time which Parent Corporations or Subsidiary Corporations shall be Participating
Companies.

 

(s)                                   “Participating Company Group” means, at
any point in time, the Company and all other corporations collectively which are
then Participating Companies.

 

(t)                                    “Purchase Date” means, for any Offering
Period, the last day of such Offering Period, or, if so determined by the
Committee, the last day of each Purchase Period occurring within such Offering
Period.

 

(u)                                 “Purchase Period” means a period,
established by the Committee in accordance with Section 6, included within an
Offering Period and on the final date of which outstanding Purchase Rights are
exercised.

 

(v)                                 “Purchase Price” means the price at which a
share of Stock may be purchased under the Plan, as determined in accordance with
Section 9.

 

(w)                               “Purchase Right” means an option granted to a
Participant pursuant to the Plan to purchase such shares of Stock as provided in
Section 8, which the Participant may or may not exercise during the Offering
Period in which such option is outstanding. Such option arises from the right of
a Participant to withdraw any payroll deductions or other funds accumulated on
behalf of the Participant and not previously applied to the purchase of Stock
under the Plan, and to terminate participation in the Plan at any time during an
Offering Period.

 

(x)                                 “Securities Act” means the Securities Act of
1933, as amended.

 

(y)                                 “Stock” means the common stock of the
Company, as adjusted from time to time in accordance with Section 4.2.

 

(z)                                  “Subscription Agreement” means a written or
electronic agreement, in such form as is specified by the Company, stating an
Employee’s election to participate in the Plan and authorizing payroll
deductions under the Plan from the Employee’s Compensation or other method of
payment authorized by the Committee pursuant to Section 11.1(b).

 

(aa)                          “Subscription Date” means the last business day
prior to the Offering Date of an Offering Period or such earlier date as the
Company shall establish.

 

(bb)                          “Subsidiary Corporation” means any present or
future “subsidiary corporation” of the Company, as defined in Section 424(f) of
the Code.

 

2.2                               Construction.  Captions and titles contained
herein are for convenience only and shall not affect the meaning or
interpretation of any provision of the Plan. Except when otherwise indicated by
the context, the singular shall include the plural and the plural shall include
the singular. Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

 

3.                                      ADMINISTRATION.

 

3.1                               Administration by the Committee.  The Plan
shall be administered by the Committee. All questions of interpretation of the
Plan, of any form of agreement or other document employed by the Company in the
administration of the Plan, or of any Purchase Right shall be determined by the

 

4

--------------------------------------------------------------------------------


 

Committee, and such determinations shall be final, binding and conclusive upon
all persons having an interest in the Plan or the Purchase Right, unless
fraudulent or made in bad faith. Subject to the provisions of the Plan, the
Committee shall determine all of the relevant terms and conditions of Purchase
Rights; provided, however, that all Participants granted Purchase Rights
pursuant to an Offering shall have the same rights and privileges within the
meaning of Section 423(b)(5) of the Code. Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or any agreement thereunder (other than determining
questions of interpretation pursuant to the second sentence of this Section 3.1)
shall be final, binding and conclusive upon all persons having an interest
therein. All expenses reasonably incurred by the Company in the administration
of the Plan shall be paid by the Company.

 

3.2                               Authority of Officers.  Any Officer shall have
the authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election that is the responsibility of or that is
allocated to the Company herein, provided that the Officer has actual authority
with respect to such matter, right, obligation, determination or election.

 

3.3                               Power to Adopt Sub-Plans or Varying Terms with
Respect to Non-U.S. Employees.  The Committee shall have the power, in its
discretion, to adopt one or more sub-plans of the Plan as the Committee deems
necessary or desirable to comply with the laws or regulations, tax policy,
accounting principles or custom of foreign jurisdictions applicable to employees
of a subsidiary business entity of the Company. Any of the provisions of any
such sub-plan may supersede the provisions of this Plan, other than Section 4.
Except as superseded by the provisions of a sub-plan, the provisions of this
Plan shall govern such sub-plan. In order to comply with the laws of a foreign
jurisdiction, the Committee shall have the power, in its discretion, to grant
Purchase Rights in a separate Offering to citizens or residents of a non-U.S.
jurisdiction (without regard to whether they are also citizens of the United
States or resident aliens) that provide terms which are less favorable or differ
than the terms of Purchase Rights granted to Employees resident in the United
States.

 

3.4                               Power to Establish Separate Offerings with
Varying Terms.  The Committee shall have the power, in its discretion, to
establish separate, simultaneous or overlapping Offerings having different terms
and conditions and to designate the Participating Company or Companies that may
participate in a particular Offering, provided that each Offering shall
individually comply with the terms of the Plan and the requirements of
Section 423(b)(5) of the Code that all Participants granted Purchase Rights
pursuant to such Offering shall have the same rights and privileges within the
meaning of such section.

 

3.5                               Policies and Procedures Established by the
Company.  Without regard to whether any Participant’s Purchase Right may be
considered adversely affected, the Company may, from time to time, consistent
with the Plan and the requirements of Section 423 of the Code, establish, change
or terminate such rules, guidelines, policies, procedures, limitations, or
adjustments as deemed advisable by the Company, in its discretion, for the
proper administration of the Plan, including, without limitation, (a) a minimum
payroll deduction amount required for participation in an Offering, (b) a
limitation on the frequency or number of changes permitted in the rate of
payroll deduction during an Offering, (c) an exchange ratio applicable to
amounts withheld or paid in a currency other than United States dollars, (d) a
payroll deduction greater than or less than the amount designated by a
Participant in order to adjust for the Company’s delay or mistake in processing
a Subscription Agreement or in otherwise effecting a Participant’s election
under the Plan or as advisable to comply with the requirements of Section 423 of
the Code, and (e) determination of the date and manner by which the Fair Market
Value of a share of Stock is determined for purposes of administration of the
Plan. All such actions by the Company shall be taken consistent with the
requirements under Section 423(b)(5) of the Code that all Participants granted
Purchase Rights pursuant to an Offering shall have the same rights and
privileges within the meaning of such section, except as otherwise permitted by
Section 3.3 and the regulations under Section 423 of the Code.

 

5

--------------------------------------------------------------------------------


 

3.6                               Indemnification.  In addition to such other
rights of indemnification as they may have as members of the Board or the
Committee or as officers or employees of the Participating Company Group, to the
extent permitted by applicable law, members of the Board or the Committee and
any officers or employees of the Participating Company Group to whom authority
to act for the Board, the Committee or the Company is delegated shall be
indemnified by the Company against all reasonable expenses, including attorneys’
fees, actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan, or any right granted hereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment in any such action, suit or proceeding,
except in relation to matters as to which it shall be adjudged in such action,
suit or proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

 

4.                                      SHARES SUBJECT TO PLAN.

 

4.1                               Maximum Number of Shares Issuable.  Subject to
adjustment as provided in Section 4.2, the maximum aggregate number of shares of
Stock that may be issued under the Plan shall be 300,000 shares and shall
consist of authorized but unissued or reacquired shares of Stock, or any
combination thereof. If an outstanding Purchase Right for any reason expires or
is terminated or canceled, the shares of Stock allocable to the unexercised
portion of that Purchase Right shall again be available for issuance under the
Plan.

 

4.2                               Adjustments for Changes in Capital Structure. 
Subject to any required action by the stockholders of the Company and the
requirements of Section 424 of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting regular, periodic cash dividends) that has a
material effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and kind of shares subject
to the Plan, the limit on the shares which may be purchased by any Participant
during an Offering (as described in Section 8) and each Purchase Right, and in
the Purchase Price in order to prevent dilution or enlargement of Participants’
rights under the Plan. For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.” If a majority of the shares which are
of the same class as the shares that are subject to outstanding Purchase Rights
are exchanged for, converted into, or otherwise become (whether or not pursuant
to an Change in Control) shares of another corporation (the “New Shares”), the
Committee may unilaterally amend the outstanding Purchase Rights to provide that
such Purchase Rights are for New Shares. In the event of any such amendment, the
number of shares subject to, and the exercise price per share of, the
outstanding Purchase Rights shall be adjusted in a fair and equitable manner as
determined by the Committee, in its discretion. Any fractional share resulting
from an adjustment pursuant to this Section shall be rounded down to the nearest
whole number, and in no event may the Purchase Price be decreased to an amount
less than the par value, if any, of the stock subject to the Purchase Right. The
adjustments determined by the Committee pursuant to this Section 4.2 shall be
final, binding and conclusive.

 

6

--------------------------------------------------------------------------------


 

5.                                      ELIGIBILITY.

 

5.1                               Employees Eligible to Participate.  Each
Employee of a Participating Company is eligible to participate in the Plan and
shall be deemed an Eligible Employee, except the following:

 

(a)                                 Any Employee who is customarily employed by
the Participating Company Group for twenty (20) hours or less per week; or

 

(b)                                 Any Employee who has not worked as an
Employee of a Participating Company for at least ninety (90) consecutive dates.

 

The Committee may include Employees described above in the category of Eligible
Employees to the extent required under local law or as otherwise desired by the
Committee.

 

5.2                               Exclusion of Certain Stockholders. 
Notwithstanding any provision of the Plan to the contrary, no Employee shall be
treated as an Eligible Employee and granted a Purchase Right under the Plan if,
immediately after such grant, the Employee would own, or hold options to
purchase, stock of the Company or of any Parent Corporation or Subsidiary
Corporation possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of such corporation, as determined in
accordance with Section 423(b)(3) of the Code. For purposes of this Section 5.2,
the attribution rules of Section 424(d) of the Code shall apply in determining
the stock ownership of such Employee.

 

5.3                               Determination by Company.  The Company shall
determine in good faith and in the exercise of its discretion whether an
individual has become or has ceased to be an Employee or an Eligible Employee
and the effective date of such individual’s attainment or termination of such
status, as the case may be. For purposes of an individual’s participation in or
other rights, if any, under the Plan as of the time of the Company’s
determination of whether or not the individual is an Employee, all such
determinations by the Company shall be final, binding and conclusive as to such
rights, if any, notwithstanding that the Company or any court of law or
governmental agency subsequently makes a contrary determination as to such
individual’s status as an Employee.

 

6.                                      OFFERINGS.

 

The Plan shall be implemented by sequential Offerings, the commencement and
duration of which the Committee shall determine. The Committee may revise the
commencement dates or establish additional or alternative concurrent, sequential
or overlapping Offering Periods, a different duration for one or more Offering
Periods or different commencing or ending dates for such Offering Periods;
provided, however, that no Offering Period may have a duration exceeding twenty-
seven (27) months. If the Committee shall so determine in its discretion, each
Offering Period may consist of two (2) or more consecutive Purchase Periods
having such duration as the Committee shall specify, and the last day of each
such Purchase Period shall be a Purchase Date. If the first or last day of an
Offering Period or a Purchase Period is not a day on which the principal stock
exchange or quotation system on which the Stock is then listed is open for
trading, the Company shall specify the trading day that will be deemed the first
or last day, as the case may be, of the Offering Period or Purchase Period.

 

7.                                      PARTICIPATION IN THE PLAN.

 

7.1                               Initial Participation.

 

(a)                                 Generally.  An Eligible Employee may become
a Participant in an Offering Period by delivering a properly completed written
or electronic Subscription Agreement to the Company office or representative
designated by the Company (including a third-party administrator designated by
the Company) not later than the close of business on the Subscription Date
established by the Company for that Offering Period. An Eligible Employee who
does not deliver a properly completed Subscription

 

7

--------------------------------------------------------------------------------


 

Agreement in the manner permitted or required on or before the Subscription Date
for an Offering Period shall not participate in the Plan for that Offering
Period or for any subsequent Offering Period unless the Eligible Employee
subsequently delivers a properly completed Subscription Agreement to the
appropriate Company office or representative on or before the Subscription Date
for such subsequent Offering Period. An Employee who becomes an Eligible
Employee after the Offering Date of an Offering Period shall not be eligible to
participate in that Offering Period but may participate in any subsequent
Offering Period provided the Employee is still an Eligible Employee as of the
Offering Date of such subsequent Offering Period.

 

7.2                                 Continued Participation.

 

(a)           Generally.  A Participant shall automatically participate in the
next Offering Period commencing immediately after the final Purchase Date of
each Offering Period in which the Participant participates provided that the
Participant remains an Eligible Employee on the Offering Date of the new
Offering Period and has not either (a) withdrawn from the Plan pursuant to
Section 12.1, or (b) terminated employment or otherwise ceased to be an Eligible
Employee as provided in Section 13. A Participant who may automatically
participate in a subsequent Offering Period, as provided in this Section, is not
required to deliver any additional Subscription Agreement for the subsequent
Offering Period in order to continue participation in the Plan. However, a
Participant may deliver a new Subscription Agreement for a subsequent Offering
Period in accordance with the procedures set forth in Section 7.1(a) if the
Participant desires to change any of the elections contained in the
Participant’s then effective Subscription Agreement.

 

8.                                       RIGHT TO PURCHASE SHARES.

 

8.1                                 Grant of Purchase Right.  On the Offering
Date of each Offering Period, each Participant in such Offering Period shall
automatically be granted a Purchase Right consisting of an option to purchase
the lesser of (a) that number of whole shares of Stock determined by dividing
the dollar limit in Section 8.2 (as provided below) by the Fair Market Value of
a share of Stock on such Offering Date or (b) the share limit in Section 8.3 (as
provided below). The Committee may, in its discretion and prior to the Offering
Date of any Offering Period, (i) change the method of, or any of the foregoing
factors in, determining the number of shares of Stock subject to Purchase Rights
to be granted on such Offering Date, or (ii) specify a maximum aggregate number
of shares that may be purchased by all Participants in an Offering or on any
Purchase Date within an Offering Period. No Purchase Right shall be granted on
an Offering Date to any person who is not, on such Offering Date, an Eligible
Employee.

 

8.2                                 Calendar Year Purchase Limitation. 
Notwithstanding any provision of the Plan to the contrary, no Participant shall
be granted a Purchase Right which permits his or her right to purchase shares of
Stock under the Plan to accrue at a rate which, when aggregated with such
Participant’s rights to purchase shares under all other employee stock purchase
plans of a Participating Company intended to meet the requirements of
Section 423 of the Code, exceeds Twenty-Five Thousand Dollars ($25,000) in Fair
Market Value (or such other limit, if any, as may be imposed by the Code) for
each calendar year in which such Purchase Right is outstanding at any time. For
purposes of the preceding sentence, the Fair Market Value of shares purchased
during a given Offering Period shall be determined as of the Offering Date for
such Offering Period. The limitation described in this Section shall be applied
in conformance with Section 423(b)(8) of the Code and the regulations
thereunder.

 

8.3                                 Share Limitation.  Notwithstanding any
provision of the Plan to the contrary, no Participant shall purchase more than
1,000 shares of Stock during an Offering Period. This limitation may be adjusted
by the Committee prior to the start of an Offering Period.

 

8

--------------------------------------------------------------------------------


 

9.                                       PURCHASE PRICE.

 

The Purchase Price at which each share of Stock may be acquired in an Offering
Period upon the exercise of all or any portion of a Purchase Right shall be
established by the Committee; provided, however, that the Purchase Price on each
Purchase Date shall not be less than eighty-five percent (85%) of the lesser of
(a) the Fair Market Value of a share of Stock on the Offering Date of the
Offering Period or (b) the Fair Market Value of a share of Stock on the Purchase
Date.

 

10.                                 ACCUMULATION OF PURCHASE PRICE THROUGH
PAYROLL DEDUCTION.

 

Except as provided in Section 11.1(b) with respect to a Non-United States
Offering, shares of Stock acquired pursuant to the exercise of all or any
portion of a Purchase Right may be paid for only by means of payroll deductions
from the Participant’s Compensation accumulated during the Offering Period for
which such Purchase Right was granted, subject to the following:

 

10.1                           Amount of Payroll Deductions.  Except as
otherwise provided herein, the amount to be deducted under the Plan from a
Participant’s Compensation on each pay day during an Offering Period shall be
determined by the Participant’s Subscription Agreement. The Subscription
Agreement shall set forth the percentage of the Participant’s Compensation to be
deducted on each pay day during an Offering Period in whole percentages of not
less than one percent (1%) (except as a result of an election pursuant to
Section 10.3 to stop payroll deductions effective following the first pay day
during an Offering) or more than ten (10%) percent. The Committee may change the
foregoing limits on payroll deductions (but shall not exceed ten (10%) percent)
effective as of any Offering Date. Notwithstanding any provision of the Plan to
the contrary, no Participant shall be entitled to have deducted under the Plan
from the Participant’s Compensation an amount in excess of $250,000 during the
term of the Plan.

 

10.2                           Commencement of Payroll Deductions.  Payroll
deductions shall commence on the first pay day following the Offering Date and
shall continue to the end of the Offering Period unless sooner altered or
terminated as provided herein.

 

10.3                           Election to Decrease or Stop Payroll Deductions. 
During an Offering Period, a Participant may elect to reduce or stop payroll
deductions from his or her Compensation after the beginning of any Offering
Period only as provided for in the Offering. A Participant who elects, effective
following the first pay day of an Offering Period, to decrease the rate of his
or her payroll deductions to zero percent (0%) shall nevertheless remain a
Participant in such Offering Period unless the Participant withdraws from the
Plan as provided in Section 12.1.

 

10.4                           Administrative Suspension of Payroll Deductions. 
The Company may, in its discretion, suspend a Participant’s payroll deductions
under the Plan as the Company deems advisable to avoid accumulating payroll
deductions in excess of the amount that could reasonably be anticipated to
purchase the maximum number of shares of Stock permitted (a) under the
Participant’s Purchase Right, or (b) during a calendar year under the limit set
forth in Section 8.1. Unless the Participant has either withdrawn from the Plan
as provided in Section 12.1 or has ceased to be an Eligible Employee, suspended
payroll deductions shall be resumed at the rate specified in the Participant’s
then effective Subscription Agreement either (i) at the beginning of the next
Offering Period if the reason for suspension was clause (a) in the preceding
sentence, or (ii) at the beginning of the next Offering Period having a first
Purchase Date that falls within the subsequent calendar year if the reason for
suspension was clause (b) in the preceding sentence.

 

10.5                           Participant Accounts.  All payroll deductions
from a Participant’s Compensation (and other amounts received from a non-United
States Participant pursuant to Section 11.1(b)) shall be deposited with the
general funds of the Company. All such amounts received or held by the Company
may be used by the Company for any corporate purpose.

 

9

--------------------------------------------------------------------------------


 

10.6                           No Interest Paid.  Interest shall not be paid on
sums deducted from a Participant’s Compensation pursuant to the Plan or
otherwise credited to the Participant’s Plan account, unless required by
applicable local law.

 

11.                                 PURCHASE OF SHARES.

 

11.1         Exercise of Purchase Right.

 

(a)           Generally.  Except as provided in Section 11.1(b), on each
Purchase Date of an Offering Period, each Participant who has not withdrawn from
the Plan and whose participation in the Offering has not otherwise terminated
before such Purchase Date shall automatically acquire pursuant to the exercise
of the Participant’s Purchase Right the number of whole shares of Stock
determined by dividing (a) the total amount of the Participant’s payroll
deductions accumulated in the Participant’s Plan account during the Offering
Period and not previously applied toward the purchase of Stock by (b) the
Purchase Price. However, in no event shall the number of shares purchased by the
Participant during an Offering Period exceed the number of shares subject to the
Participant’s Purchase Right. No shares of Stock shall be purchased on a
Purchase Date on behalf of a Participant whose participation in the Offering or
the Plan has terminated before such Purchase Date.

 

(b)           Purchase by Non-United States Participants for Whom Payroll
Deductions Are Prohibited by Applicable Law.  Notwithstanding Section 11.1(a),
where payroll deductions on behalf of Participants who are citizens or residents
of countries other than the United States (without regard to whether they are
also citizens of the United States or resident aliens) are prohibited by
applicable law, the Committee may establish a separate Offering (a “Non-United
States Offering”) covering all Eligible Employees of one or more Participating
Companies subject to such prohibition on payroll deductions. The Non-United
States Offering shall provide another method for payment of the Purchase Price
with such terms and conditions as shall be administratively convenient and
comply with applicable law. On each Purchase Date of the Offering Period
applicable to a Non-United States Offering, each Participant who has not
withdrawn from the Plan and whose participation in such Offering Period has not
otherwise terminated before such Purchase Date shall automatically acquire
pursuant to the exercise of the Participant’s Purchase Right a number of whole
shares of Stock determined in accordance with Section 11.1(a) to the extent of
the total amount of the Participant’s Plan account balance accumulated during
the Offering Period in accordance with the method established by the Committee
and not previously applied toward the purchase of Stock. However, in no event
shall the number of shares purchased by a Participant during such Offering
Period exceed the number of shares subject to the Participant’s Purchase Right.
The Company shall refund to a Participant in a Non-United States Offering in
accordance with Section 11.4 any excess Purchase Price payment received from
such Participant.

 

11.2                           Pro Rata Allocation of Shares.  If the number of
shares of Stock which might be purchased by all Participants on a Purchase Date
exceeds the number of shares of Stock available in the Plan as provided in
Section 4.1 or the maximum aggregate number of shares of Stock that may be
purchased on such Purchase Date pursuant to a limit established by the Committee
pursuant to Section 8.1, the Company shall make a pro rata allocation of the
shares available in as uniform a manner as practicable and as the Company
determines to be equitable. Any fractional share resulting from such pro rata
allocation to any Participant shall be disregarded.

 

11.3                           Delivery of Title to Shares.  Subject to any
governing rules or regulations, as soon as practicable after each Purchase Date,
the Company shall issue or cause to be issued to or for the benefit of each
Participant the shares of Stock acquired by the Participant on such Purchase
Date by such means as shall be determined by the Company.

 

11.4                           Return of Plan Account Balance.  Any cash balance
remaining in a Participant’s Plan account following any Purchase Date shall be
refunded to the Participant as soon as practicable after

 

10

--------------------------------------------------------------------------------


 

such Purchase Date. However, if the cash balance to be returned to a Participant
pursuant to the preceding sentence is less than the amount that would have been
necessary to purchase an additional whole share of Stock on such Purchase Date,
the Company may retain the cash balance in the Participant’s Plan account to be
applied toward the purchase of shares of Stock in the subsequent Purchase Period
or Offering Period.

 

11.5                           Tax Withholding.  At the time a Participant’s
Purchase Right is exercised, in whole or in part, or at the time a Participant
disposes of some or all of the shares of Stock he or she acquires under the
Plan, the Participant shall make adequate provision for the federal, state,
local and foreign taxes (including social insurance), if any, required to be
withheld by any Participating Company upon exercise of the Purchase Right or
upon such disposition of shares, respectively. A Participating Company may, but
shall not be obligated to, except as required by state and/or local non-US law,
withhold from the Participant’s compensation the amount necessary to meet such
withholding obligations.

 

11.6                           Expiration of Purchase Right.  Any portion of a
Participant’s Purchase Right remaining unexercised after the end of the Offering
Period to which the Purchase Right relates shall expire immediately upon the end
of the Offering Period.

 

12.                                 WITHDRAWAL FROM PLAN.

 

12.1                           Voluntary Withdrawal from the Plan.  A
Participant may withdraw from the Plan by signing and delivering to the Company
office or representative designated by the Company (including a third-party
administrator designated by the Company) a written or electronic notice of
withdrawal in such form and within such timeframes as specified by the Company
for this purpose; provided, however, that if a Participant withdraws from the
Plan after a Purchase Date, the withdrawal shall not affect shares of Stock
acquired by the Participant on such Purchase Date. A Participant who voluntarily
withdraws from the Plan is prohibited from resuming participation in the Plan in
the same Offering from which he or she withdrew, but may participate in any
subsequent Offering by again satisfying the requirements of Sections 5 and 7.1.

 

12.2                           Return of Plan Account Balance.  Upon a
Participant’s voluntary withdrawal from the Plan pursuant to Section 12.1, the
Participant’s accumulated Plan account balance which has not been applied toward
the purchase of shares of Stock shall be refunded to the Participant as soon as
practicable after the withdrawal, without the payment of any interest, and the
Participant’s interest in the Plan and the Offering shall terminate. Such
amounts to be refunded in accordance with this Section may not be applied to any
other Offering under the Plan.

 

13.                                 TERMINATION OF EMPLOYMENT OR ELIGIBILITY.

 

Upon a Participant’s ceasing, prior to a Purchase Date, to be an Employee of the
Participating Company Group for any reason, including retirement, disability or
death, or upon the failure of a Participant to remain an Eligible Employee, the
Participant’s participation in the Plan shall terminate immediately. In such
event, the Participant’s Plan account balance which has not been applied toward
the purchase of shares of Stock shall, as soon as practicable, be returned to
the Participant or, in the case of the Participant’s death, to the Participant’s
beneficiary designated in accordance with Section 20, if any, or legal
representative, and all of the Participant’s rights under the Plan shall
terminate. Interest shall not be paid on sums returned pursuant to this
Section 13. A Participant whose participation has been so terminated may again
become eligible to participate in the Plan by satisfying the requirements of
Sections 5 and 7.1.

 

11

--------------------------------------------------------------------------------


 

14.                                 EFFECT OF CHANGE IN CONTROL ON PURCHASE
RIGHTS.

 

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or parent thereof, as the case may be (the “Acquiring
Corporation”), may, without the consent of any Participant, assume or continue
the Company’s rights and obligations under outstanding Purchase Rights or
substitute substantially equivalent purchase rights for the Acquiring
Corporation’s stock. If the Acquiring Corporation elects not to assume, continue
or substitute for the outstanding Purchase Rights, the Purchase Date of the then
current Offering Period shall be accelerated to a date before the date of the
Change in Control specified by the Committee, but the number of shares of Stock
subject to outstanding Purchase Rights shall not be adjusted. All Purchase
Rights which are neither assumed nor continued by the Acquiring Corporation in
connection with the Change in Control nor exercised as of the date of the Change
in Control shall terminate and cease to be outstanding effective as of the date
of the Change in Control.

 

15.                                 NONTRANSFERABILITY OF PURCHASE RIGHTS.

 

Neither payroll deductions or other amounts credited to a Participant’s Plan
account nor a Participant’s Purchase Right may be assigned, transferred, pledged
or otherwise disposed of in any manner other than as provided by the Plan or by
will or the laws of descent and distribution. (A beneficiary designation
pursuant to Section 20 shall not be treated as a disposition for this purpose.)
Any such attempted assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw from the Plan as provided in Section 12.1. A Purchase Right shall be
exercisable during the lifetime of the Participant only by the Participant.

 

16.                                 COMPLIANCE WITH SECURITIES LAW.

 

The issuance of shares under the Plan shall be subject to compliance with all
applicable requirements of federal, state and foreign law with respect to such
securities. A Purchase Right may not be exercised if the issuance of shares upon
such exercise would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
securities exchange or market system upon which the Stock may then be listed. In
addition, no Purchase Right may be exercised unless (a) a registration statement
under the Securities Act shall at the time of exercise of the Purchase Right be
in effect with respect to the shares issuable upon exercise of the Purchase
Right, or (b) in the opinion of legal counsel to the Company, the shares
issuable upon exercise of the Purchase Right may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares under the Plan
shall relieve the Company of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to the exercise of a Purchase Right, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation, and
to make any representation or warranty with respect thereto as may be requested
by the Company.

 

17.                                 RIGHTS AS A STOCKHOLDER AND EMPLOYEE.

 

A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of the
shares of Stock purchased pursuant to the exercise of the Participant’s Purchase
Right (as evidenced by the appropriate entry on the books of the Company or of a
duly authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such shares are issued, except as provided in Section 4.2. Nothing
herein shall confer upon a Participant any right to continue in the

 

12

--------------------------------------------------------------------------------


 

employ of the Participating Company Group or interfere in any way with any right
of the Participating Company Group to terminate the Participant’s employment at
any time.

 

18.                                 NOTIFICATION OF DISPOSITION OF SHARES.

 

The Company may require the Participant to give the Company prompt notice of any
disposition of shares of Stock acquired by exercise of a Purchase Right. The
Company may require that until such time as a Participant disposes of shares of
Stock acquired upon exercise of a Purchase Right, the Participant shall hold all
such shares in the Participant’s name until the later of two years after the
date of grant of such Purchase Right or one year after the date of exercise of
such Purchase Right. The Company may direct that the certificates evidencing
shares of Stock acquired by exercise of a Purchase Right refer to such
requirement to give prompt notice of disposition.

 

19.                                 LEGENDS.

 

The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Stock issued under the Plan. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section. Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE CORPORATION
IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER HEREOF. THE
REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN THE
REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY NOMINEE).”

 

20.                                 DESIGNATION OF BENEFICIARY.

 

20.1                           Designation Procedure.  Subject to local laws and
procedures, a Participant may file a written designation of a beneficiary who is
to receive (a) shares and cash, if any, from the Participant’s Plan account if
the Participant dies subsequent to a Purchase Date but prior to delivery to the
Participant of such shares and cash, or (b) cash, if any, from the Participant’s
Plan account if the Participant dies prior to the exercise of the Participant’s
Purchase Right. If a married Participant designates a beneficiary other than the
Participant’s spouse, the effectiveness of such designation may be subject to
the consent of the Participant’s spouse. A Participant may change his or her
beneficiary designation at any time by written notice to the Company.

 

20.2                           Absence of Beneficiary Designation.  If a
Participant dies without an effective designation pursuant to Section 20.1 of a
beneficiary who is living at the time of the Participant’s death, the Company
shall deliver any shares or cash credited to the Participant’s Plan account to
the Participant’s legal representative or as otherwise required by applicable
law.

 

21.                                 NOTICES.

 

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

 

13

--------------------------------------------------------------------------------


 

22.                                 GOVERNING LAW.

 

This Plan shall be administered, construed and enforced according to the laws of
the State of Delaware to the extent they are not preempted by the Employee
Retirement Income Security Act of 1974, as amended from time to time.

 

23.                                 AMENDMENT OR TERMINATION OF THE PLAN.

 

The Committee may at any time amend, suspend or terminate the Plan, except that
(a) no such amendment, suspension or termination shall affect Purchase Rights
previously granted under the Plan unless expressly provided by the Committee,
and (b) no such amendment, suspension or termination may adversely affect a
Purchase Right previously granted under the Plan without the consent of the
Participant, except to the extent permitted by the Plan or as may be necessary
to qualify the Plan as an employee stock purchase plan pursuant to Section 423
of the Code or to comply with any applicable law, regulation or rule. In
addition, an amendment to the Plan must be approved by the stockholders of the
Company within twelve (12) months of the adoption of such amendment if such
amendment would authorize the sale of more shares than are then authorized for
issuance under the Plan or would change the definition of the corporations that
may be designated by the Committee as Participating Companies. Notwithstanding
the foregoing, in the event that the Committee determines that continuation of
the Plan or an Offering would result in unfavorable financial accounting
consequences to the Company, the Committee may, in its discretion and without
the consent of any Participant, including with respect to an Offering Period
then in progress: (i) terminate the Plan or any Offering Period, (ii) accelerate
the Purchase Date of any Offering Period, (iii) reduce the discount or the
method of determining the Purchase Price in any Offering Period (e.g., by
determining the Purchase Price solely on the basis of the Fair Market Value on
the Purchase Date), (iv) reduce the maximum number of shares of Stock that may
be purchased in any Offering Period, or (v) take any combination of the
foregoing actions.

 

14

--------------------------------------------------------------------------------